Title: To Thomas Jefferson from Hugh Holmes, 17 December 1801
From: Holmes, Hugh
To: Jefferson, Thomas


          
            Dear Sir
            Winchester Decemr. 17h. 1801
          
          I hope to be excused for the liberty I have taken of recommending to Your Attention a friend of the Present Administration, upon the Assurance that whatever May be the result of your Judgement it will be satisfactory as well to this friend as myself.  As a Virginian I have been proud to hear that no case from our State exists of personal and but few applications through the Medium of friends, for offices within the disposal of the executive nor is it a circumstance less to be appreciated by republicans, that no partiality like that of the preceding administration has been shewn by you to the citizens of your Native State in appointments to office; I trust the republican spirit (especially in the southern States) is Moved by Motives superior to those of emolument of office; but it is believed they are not less worthy of appointments, whose sentiments are not directed by Interest but conviction—
          My friend Captn. Samuel Croudson being informed that a Vacancy (perhaps a New appointment) was to take place of Consul or Commercial agent at New Orleans intimated to My brother and Myself a desire to become a candidate for such appointment—knowing his capacity and Personal integrity, We did not hesitate to second his wishes—It is possible that a private as well as political friendship for this Young gentleman Might lead My Pen to a description of Character fitted for a Station superior to that now sought, but I am certain that the reflection of being accessory to an appointment unfit led to its Object, thereby throwing the responsibility on yourself will be a sufficient gaurrantee from your republican friends, of their faithfull representations—I can with safety State that I have known Captn. Croudson from a child, that he has been educated in the Mercantile business by his father, who I believe as an accomptant is second to but very few in the United States, whose integrity is unquestionable & his retirement from business honorable—Captn. Croudsons intercourse with the Merchants of Philadelphia, Baltimore and Alexandria will No doubt secure their testimony of his honor and capacity in the Mercantile line. unacquainted myself with the whole duties of a consul or commercial agent it May be presumption to say, that he is as worthy of the appointment as any other Man but of this Sir be assured, he is too inflexible in patriotism, to be Warped by avarice from that line of conduct which will secure to his Country the friendship of the Government to which he May be sent; and if I am Not Mistaken, this is Not among the least worthy qualifications of a consul, since the Interests of a Country have sometimes been put at hazard by secret or corrupt infringements of the prohibatory Laws respecting commerce permit Me Sir to refer you to My brother Mr. David Holmes of Congress for further information as to Capn. Croudson and to add that although information on the subject of appointments May be acceptable to the executive, I too much regard your situation in Public life (especially at this busy Moment) to require any answer or to consider your silence as any want of respect to
          Your friend & humble Serv.
          
            Hh Holmes
          
        